NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
ACROW CORPORATION OF AMERICA,
Plaintiff-Appellant, '
V.
UNITED STATES,
Defendant-Appellee,
AND
MABEY BRIDGE & SHORE, INC., '
Defen,dant-Appellee. `
2011-5035
Appea1 from the United States Court of Federa1
C1airns in case n0. 10-CV-682, Judge Christine O.C.
Mi11er.
ON MOTION
ORDER
Mabey Bridge & Sh0re, Inc. moves for a 45-day exten-
sion of time, until July 11, 2011, to file its brief Acrow
C0rp0rati0n of America opposes The United States does
not oppose.

t
ACROW CORP OF AM.ERlCA V. US 2
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated
FoR THE COURT
gm 15 2011 131 Jan H0rba1g
Date J an Horba1y _
C1erk
U.S. COUHFvglFE\i’)PEALS FOR
THE FEDERAL ClRCU|T
cc: Thomas A. Con1ter, Esq. JUN 1  2011
Lartease M. T1ffith, Esq.
David Z. Bodenheimer, Esq. - _
JAN HDRBALY
s19 .gLEgK